—Judgment, Supreme Court, Bronx County (Troy Webber, J.), rendered July 25, 2000, convicting defendant, after a jury trial, of assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the second and third degrees, and sentencing him to five concurrent terms of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the victim’s prior inconsistent statements and the reasonableness of his explanations for those statements, were properly considered by the jury and there is no basis upon which to disturb its determinations.
The challenged portions of the prosecutor’s summation constituted fair comment on the evidence and there was no pattern of egregious conduct warranting reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.